NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



STACEY A. YEATTS,                           )
                                            )
              Appellant/Cross-Appellee,     )
                                            )
v.                                          )
                                            )      Case No. 2D17-2472
DOUGLAS BRIAN MANN, SR.,                    )
                                            )
              Appellee/Cross-Appellant.     )
                                            )

Opinion filed April 13, 2018.

Appeal from the Circuit Court for
Hillsborough County; Ralph C. Stoddard,
Judge.

S. Grant Halliday, Tampa, for
Appellant/Cross-Appellee.

Allison M. Perry of Florida Appeals, P.A,
Tampa, for Appellee/Cross-Appellant.


PER CURIAM.


              Affirmed.


CRENSHAW, BLACK, and SLEET, JJ., Concur.